DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-17 in the reply filed on March 22, 2022 is acknowledged.
Status of Claims
This action is in response to the election filed March 22, 2022.
Claims 1-17 have been elected.
Claims 18-19 have been withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the GPS breadcrumbs" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Alice/Mayo Framework Step 1:
Claims 1-10 recite a series of steps and therefore recite a process.
Claims 11-17 recite a combination of devices and therefore recite a machine.
Alice/Mayo Framework Step 2A – Prong 1:
Claims 1 and 11, as a whole, are directed to the abstract idea of receiving route data, generating a delivery route, and determining delivery route duration, which is a mathematical concept, method of organizing human activity, and mental process. The claims recite a mathematical concept because the identified idea is a mathematical relationships by reciting the relationship between a delivery route and the expected duration for that route. See MPEP 2106.04(a)(2)(I)(A). The claims recite a method of organizing human activity because the identified idea is a managing personal behavior or relationships or interactions between people (including following rules or instructions) providing rules or instructions for following a delivery route. See MPEP 2106.04(a)(2)(II)(C). The claims recite a mental process because the identified idea contains limitations that can practically be performed in the human mind (including an observation, evaluation, judgement, or opinion) by evaluating delivery route data to generate a delivery route and estimate the route duration. See MPEP 2106.04(a)(2)(III). The mathematical concept, method of organizing human activity, and mental process of “receiving route data, generating a delivery route, and determining delivery route duration,” is recited by claiming the following limitations: receiving route data, generating a delivery route, and determining delivery route duration. The mere nominal recitation of a carrier device, a hardware memory, a hardware process, and a mobile computing device. does not take the claim of the mathematical concept, method of organizing human activity, or mental process grouping. Thus, the claim recites an abstract idea.
With regards to Claims 4-9 and 13-17, the claims further recite the above-identified judicial exception (the abstract idea) by reciting the following limitations: determining addresses, detecting stops, clustering stops, matching stops to addresses, determining walking and servicing time, mapping lines of travel, generating an estimated cost, and determining office activities.
Alice/Mayo Framework Step 2A – Prong 2:
Claims 1 and 11 recite the additional elements: a carrier device, a hardware memory, hardware processors, and a mobile computing device. These carrier device, hardware memory, hardware processors, and mobile computing device limitations are no more than mere instructions to apply the exception using a generic computer component. Taken individually these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
Considering the limitations containing the judicial exception as well as the additional elements in the claim besides the judicial exception does not amount to a practical application of the abstract idea. The claim as a whole does not improve the functioning of a computer or improve other technology or improve a technical field. The claim as a whole is not implemented with a particular machine. The claim as a whole does not effect a transformation of a particular article to a different state. The claim as a whole is not applied in any meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. The claim as a whole merely describes how to generally “apply” the concept of scheduling all of a carrier’s on-duty time in a computer environment. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform an existing carrier scheduling process. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. The claim is directed to the abstract idea.
Alice/Mayo Framework Step 2B:
Claims 1 and 11 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims recite a generic computer performing generic computer function by reciting a hardware memory, and a hardware processor. See Intellectual Ventures I LLC v. Capital One Fin. Corp., 850 F.3d 1332, 1341 (describing a “processor” as a generic computer component); Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (claims reciting an “interface,” “network,” and a “database” are nevertheless directed to an abstract idea); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347–48 (discussing the same with respect to “data” and “memory”). The claims recite generic computer functions by reciting receiving information (See MPEP 2106.05(d)(II) receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec; TLI Communications LLC; OIP Techs.; buySAFE, Inc.), processing information (See MPEP 2106.05(d)(II) performing repetitive calculations, Flook; Bancorp Services). The specification demonstrates the well-understood, routine, conventional nature of the following additional elements because they are described in a manner that indicates the elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. 112(a): a carrier device (Specification [0048]-[0049]), a hardware memory (Specification [0125]), hardware processors (Specification [0125]), and a mobile computing device (Specification [0048]-[0049]). See MPEP 2106.05(d)(I)(2). The claims add the words “apply it” or words equivalent to “apply the abstract idea” such as instructions to implement the abstract idea on a computer by a carrier device, a hardware memory, hardware processors, and a mobile computing device. See MPEP 2106.05(f). The claims recite insignificant extrasolution activity (i.e. mere data gathering, selecting a particular data source or type of data to be manipulated, or an insignificant application) by receiving route data. See MPEP 2106.05(g). The claims limit the field of use by reciting carrier routes. See MPEP 2106.05(h). Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. See MPEP 2106.05(a). Their collective functions merely provide conventional computer implementation. See MPEP 2106.05(b). Therefore, the claims do not include additional elements that are sufficient to amount to significantly more than the recited judicial exception.
Remaining Claims:
With regards to Claims 2-3 and 11-12, these claims merely add a degree of particularity to the limitations discussed above rather than adding additional elements capable of transforming the nature of the claimed subject matter. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. Therefore, the claims as a whole do not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 6-10, 12-13, and 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khasis (U.S. P.G. Pub. 2017/0262790 A1), hereinafter Khasis.

Claim 1. 
Khasis discloses a method of delivering items, the method comprising: 
receiving delivery route data from a carrier device (Khasis [0020], [0022], [0042] determine location in real time using GPS; [0039], [0044] position detection device); 
generating, based on the delivery route data, a digital route for a delivery resource, the digital route comprising a street portion and an office portion (Khasis [0057], [0059], [0068], [0070], [0071], [0135] sequencing the route; [0132] optimize a route for addresses within a territory), 
wherein the street portion comprises: 
a plurality of delivery points at which the carrier is to perform a service (Khasis [0069], [0102], [0134] list of destinations; [0041], [0069], [0102], [0131] route parameters and constraints include addresses of multiple destinations), 
a segmented travel course for the carrier to travel to each of the plurality of delivery points in a determined sequence (Khasis [0071] return optimally sequenced routes; [0057], [0059], [0068], [0070], [0071], [0135] sequencing the route), and 
wherein the office portion comprises details regarding one or more office activities performed by the carrier to prepare for or conclude the street portion of a delivery route (Khasis [0098], [0099] loading and unloading time; [0105] amount of time spent waiting for an elevator, waiting for a secretary, waiting for a dock operator); and 
determining an expected duration of time for: 
(1) travel of each segment of the travel course (Khasis [0062], [0068], [0071] predict travel time for a route includes calculating a travel time for each segment; [0088] driving time; [0125] driving route), 
(2) completion of each of the street activities (Khasis [0105] walking time; [0125] walking route; [0127] detect walking), and 
(3) completion of the one or more office activities (Khasis [0098], [0099] loading and unloading time; [0105] amount of time spent waiting for an elevator, waiting for a secretary, waiting for a dock operator; [0134] detect time on site).

Claim 3. 
Khasis discloses all the elements of claim 1, as shown above. Additionally, Khasis discloses:
collecting delivery route data via the carrier device as the delivery resource travels the delivery route (Khasis [0022], [0042], [0045], [0082], [0105], [0125], [0129], [0135] historical records of vehicle traveling may form a log).

Claim 4. 
Khasis discloses all the elements of claim 3, as shown above. Additionally, Khasis discloses: 
wherein determining the digital route comprises determining an address of each of the plurality of delivery points using the location data from the carrier device (Khasis [0041], [0069], [0102], [0131] route parameters and constraints include addresses of multiple destinations).

Claim 6. 
Khasis discloses all the elements of claim 3, as shown above. Additionally, Khasis discloses:
wherein determining the digital route comprises analyzing the location data from the carrier device to determine an amount of time spent walking from a delivery vehicle to a delivery location associated with a corresponding delivery point and an amount of time spent servicing the corresponding delivery point (Khasis [0105] walking time; [0125] walking route; [0127] detect walking; [0105] amount of time spent waiting for an elevator, waiting for a secretary, waiting for a dock operator; [0134] detect time on site).

Claim 7. 
Khasis discloses all the elements of claim 3, as shown above. Additionally, Khasis discloses: 
wherein determining the digital route comprises generating a line of travel between each delivery point of the plurality of delivery points and mapping each line of travel to corresponding accessible paths on a map (Khasis [0072], [0073], [0125] mapping module may convert coordinates into graphical depictions on a map; [0017], [0041], [0045], [0069], [0074], [0135], [0136], [0138] provide turn-by-turn driving directions).

Claim 8. 
Khasis discloses all the elements of claim 1, as shown above. Additionally, Khasis discloses: 
generating an estimated cost for the digital route based on the determined expected durations of time (Khasis [0070], [0077], [0132] optimization server may utilize a multi-dimensional data structure that contains cost information between at least each pair of destinations on the list of inputted destinations; [0071] variable cost; [0083], [0136] determine fueling location based on cost; [0105] maximum cost).

Claim 9. 
Khasis discloses all the elements of claim 8, as shown above. Additionally, Khasis discloses:
wherein determining the details of the digital route comprises determining one or more office activities that the delivery resource performs to prepare for or conclude the street portion of the delivery route (Khasis [0098], [0099] loading and unloading time; [0105] amount of time spent waiting for an elevator, waiting for a secretary, waiting for a dock operator; [0134] detect time on site).

Claim 10. 
Khasis discloses an apparatus for processing item delivery, the apparatus comprising: 
a hardware memory configured to store processor executable instructions (Khasis [0115], [0116], [0120]); and 
one or more hardware processors configured to execute the processor executable instructions to (Khasis [0114], [0120]): 
Khasis discloses all the remaining elements of claim 10 as shown above in claim 1.

Claim 12. 
Khasis discloses all the elements of claim 12 as shown above in claim 3.

Claim 13. 
Khasis discloses all the elements of claim 13 as shown above in claim 4.

Claim 15. 
Khasis discloses all the elements of claim 15 as shown above in claim 6.

Claim 16. 
Khasis discloses all the elements of claim 16 as shown above in claim 7.

Claim 17. 
Khasis discloses all the elements of claim 17 as shown above in claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khasis in view of Scott et al. (U.S. P.G. Pub. 2006/0167734 A1), hereinafter Scott.

Claim 2. 
Khasis discloses all the elements of claim 1, as shown above. However, Khasis does not disclose the following limitation, but Scott does:
wherein the delivery route data comprises a plurality of activity scans received from the carrier device, location data from the carrier device, and one or more item scans (Scott [0105] location scans; [0281] scan statistics).
One of ordinary skill in the art would have recognized that applying the known technique of receiving scan data to monitor a delivery route of Scott to the received delivery route data providing GPS location of a courier of Khasis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Scott to the teaching of Khasis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such delivery route scans. Further, applying scans received along a delivery route to Khasis, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient association of geographic coordinates with delivery addresses by associating the known location of a scan with geographic information captured at the same time.

Claim 11. 
Khasis in view of Scott teaches all the elements of claim 11 as shown above in claim 2.

Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khasis in view of Ibrahimi et al. (U.S. P.G. Pub. 2015/0177011 A1), hereinafter Ibrahimi.

Claim 5. 
Khasis discloses all the elements of claim 4, as shown above. However, Khasis does not disclose the following, but Ibrahimi teaches wherein determining the address of each of the plurality of delivery points comprises, for each address: 
detecting stops based on the location data from the carrier device collected on a plurality of days of the delivery resource travelling the delivery route (Ibrahimi [0075] historical events obtained from trip records of public transportation systems), 
clustering the detected stops to identify frequent stops (Ibrahimi [0075] clustering historical events into clusters; [0076] identify a sequence of clusters); and 
matching the frequent stop to one or more of the addresses (Ibrahimi [0076] identify a sequence of clusters; [0077] estimate an itinerary based on the sequence of clusters).
One of ordinary skill in the art would have recognized that applying the known technique of estimating an itinerary based on a sequence of clusters of Ibrahimi to the list of destinations of Khasis would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Ibrahimi to the teaching of Khasis would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such clustering of historical events to estimate an itinerary based on a sequence of clusters. Further, applying sequenced clusters to Khasis, would have been recognized by one of ordinary skill in the art as resulting in an improved system that would allow more efficient input of the delivery destinations for the routing optimization.

Claim 14. 
Khasis in view of Ibrahimi teaches all the elements of claim 14 as shown above in claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT M TUNGATE whose telephone number is (571)431-0763. The examiner can normally be reached Monday - Friday, 9:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT M TUNGATE/Primary Examiner, Art Unit 3628